Citation Nr: 1038494	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for an anal disorder, to 
include hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1993 to April 
1998.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied the Veteran's August 2004 claims for service connection 
for a bilateral foot disorder, a low back disorder, and an anal 
disorder, to include hemorrhoids.

In August 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Video Conference 
hearing).  A copy of this transcript is associated with the 
record.

The issues of entitlement to service connection for a low back 
disorder, and entitlement to service connection for an anal 
disorder, to include hemorrhoids, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral pes planus was noted at entrance into 
service, and was not found to have been aggravated therein; his 
bilateral plantar fasciitis is not shown by competent evidence to 
be related to his military service or to any incident therein.




CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Letters dated October 2004, February 2005, and July 2005, 
provided to the Veteran before the September 2005 rating 
decision, satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of 
what evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The letters 
also informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in March 2006.  In this regard, after initially providing 
VA notice, followed by subsequent Dingess notice in March 2006, 
the RO readjudicated the claim in a statement of the case in 
September 2007.  Thus, the timing defect in the notice has been 
rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  In addition, the Veteran has 
never alleged how a timing error prevented him from meaningfully 
participating in the adjudication of her claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 
1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, and available private treatment records have 
been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For purposes of establishing service connection under 38 U.S.C.A. 
§ 1131, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

"[A]n increase in disability must consist of worsening of the 
enduring disability . . .."  Davis v. Principi, 276 F.3d 1341, 
1344 (Fed. Cir. 2002).  Aggravation requires an increase in the 
severity of the preexisting condition, as distinguished from the 
mere recurrence of manifestations of the pre-service condition.  
Id at 1345.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition itself, 
as contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors concerning 
the Veteran's health and medical treatment during and after 
military service, as evidence of whether a preexisting condition 
was aggravated by military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Analysis:  Service Connection for a Bilateral Foot Disorder

The Veteran's service treatment records show that he was 
diagnosed with mild pes planus (flat feet) in his January 1993 
Medical Examination prior to service.  Where, as here, a 
condition is noted on an examination report at entrance into 
service, the presumption of soundness does not apply.  38 C.F.R. 
§ 3.304(b).

In August 1993, an in-service clinician noted that the Veteran 
complained of bilateral foot pain.  There was no known (NK) 
history (Hx) of trauma, and the Veteran was unsure of the 
mechanism of injury.  Objectively, the Veteran had pain to 
palpation of his ankles.  The clinician diagnosed the Veteran 
with bilateral flexor tendonitis, and prescribed Motrin and light 
duty for 48 hours.  No other diagnosis of any foot condition 
during service is of record, and the Veteran's feet were found to 
be clinically normal on evaluation in April 1997.  The Veteran 
was discharged from service pursuant to a Medical Board review of 
his left knee, which is already subject to service connection.

The Veteran contends in his August 2004 claim that he has been 
having medical problems with his feet.  In a November 2004 
letter, the Veteran reported that his bilateral foot condition 
started in service, and that his feet bother him all the time 
because of aches and sharp, shooting pains.  He stated that "I 
wake up every morning [and] can't hardly walk for 30 min[utes] or 
more."  He further stated that he has symptoms periodically 
throughout the day, including when driving and sitting.  The 
Veteran noted that nothing seems to stop the pain, except that it 
goes away on its own.

In his October 2005 notice of disagreement, the Veteran asserted 
that "Every morning [when] I wake up my feet hurt me for like 2 
hours [and] then [the pain] will go away."

The Veteran received treatment for his feet at a VA facility in 
November 2005.  He reported having experienced pain on the bottom 
of both feet for about 2 years.  Objectively, the VA clinician 
found pain on palpation of the plantar medial calcaneal tubercle 
bilaterally, and flattened medial arches (pes planus).  The VA 
clinician diagnosed the Veteran with bilateral plantar fasciitis 
(inflammation of the thick tissue on the bottom of the foot), 
bilateral pes planus, vesicular tinea pedis (fungal skin 
infection), and onychomycosis (fungal toenail infection).

VA clinicians again diagnosed the Veteran with pes planus and 
plantar fasciitis in March 2006 and August 2006.  In August 2006, 
the VA clinician also diagnosed the Veteran with posterior tibial 
tendinitis.

In his September 2007 substantive appeal, the Veteran clarified 
that "My feet bother me a lot and I am asking to be considered 
for it [service connection for a bilateral foot disorder] and not 
[for] tendonitis."

At his August 2010 hearing before the Board, the Veteran stated 
that his bilateral foot disorder was caused in service between 
1995 and 1997 by "the strenuous running and the boots.  I had 
never been accustomed to wearing boots before I went in the 
service, and the running and the training that I [did] with those 
boots on, I really do think that caused the problem with my 
feet."  Id. at p. 10.  He denied having experienced any specific 
injury or trauma to his feet during his service.  Id. at pp. 30-
31.  The Veteran noted that he went to sick call during service 
for his feet, and was diagnosed with tendonitis, treated with 
Motrin, and assigned light duty.  Id. at p. 11.  He explained 
that he was not given physical therapy in service for his feet.  
Id. at p. 13.  The Veteran stated that, after service, he first 
got treatment for his feet in 2003 or 2004, and that he has been 
receiving VA treatment for his feet since 2006 or 2007.  Id. at 
pp. 13-14.  He recalled that VA clinicians have provided him with 
foot insoles and special socks for his feet, but they have not 
helped.  Id. at pp. 32-34.

The Veteran is competent to observe that his feet hurt during and 
after service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
("Competent lay evidence" is evidence provided by a person who 
has personal knowledge derived from his own senses); 38 C.F.R. 
§ 3.159(a)(2) ("Competent lay evidence" is any evidence not 
requiring that the proponent have specialized education, training 
or experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.)  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).  
However, the Veteran is not competent to diagnose, or determine 
the etiology of, a foot disorder.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA clinicians are so qualified, their 
medical findings constitute competent medical evidence.

The Board further finds that the VA clinicians' medical findings 
are credible, based on their internal consistency and the VA 
clinicians' duty to offer truthful diagnoses.  Consequently, the 
Board assigns considerable probative value to the VA clinician's 
medical findings.

The Veteran is not eligible for service connection for his pes 
planus.  As noted above, that disorder was noted on a January 
1993 Medical Examination prior to service.  38 C.F.R. § 3.304(b).  
Moreover, the most probative evidence of record indicates that 
his pes planus was not aggravated in service, for three reasons.  
First, there is no diagnosis of an increase in the Veteran's pes 
planus during service.  Second, the Veteran's only foot diagnosis 
during service was bilateral flexor tendonitis.  Third, the 
Veteran's feet were found to be clinically normal on evaluation 
in April 1997.  The Board finds that this contemporaneous 
evidence outweighs the Veteran's subsequent lay evidence, to the 
extent that it is construed as alleging aggravation of pes planus 
in service.  38 C.F.R. § 3.306(a).  Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (holding that contemporaneous evidence has greater 
probative value than subsequently reported history).

The Veteran is not eligible for service connection for plantar 
fasciitis.  As noted above, the Veteran was never diagnosed with 
plantar fasciitis in service.  Furthermore, the Veteran was first 
diagnosed with plantar fasciitis by a VA clinician in November 
2005-more than 7 years after separation from service-at which 
time the Veteran told the clinician that he had been experiencing 
pain on the bottom of both feet for about 2 years.  The Board 
finds that the Veteran's November 2005 statement to his treating 
clinician outweighs his contradictory allegations to VA that he 
has had symptoms of plantar fasciitis since service.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened 
credibility to statements made to clinicians for the purpose of 
treatment).

In compliance with the Veteran's request in his September 2007 
substantive appeal, he will not be considered for service 
connection for tendonitis.  An in-service clinician diagnosed the 
Veteran with bilateral flexor tendonitis in August 1993, and a VA 
clinician diagnosed the Veteran with posterior tibial tendinitis 
behind the medial malleous in August 2006.  However, the 
Veteran's specific request not to be considered for service 
connection for tendonitis precludes further inquiry into this 
condition.

Finally, the Veteran is not eligible for service connection for 
vesicular tinea pedis or onychomycosis.  Neither foot condition 
was diagnosed in service.  More significantly, the Veteran has 
consistently alleged foot pain, and these fungal conditions are 
inconsistent therewith.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, § 
3.316, and § 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service or 
triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

In this case, a medical examination or opinion is unnecessary 
because the information and evidence of record does not establish 
that the Veteran suffered an event, injury or disease in service, 
and it does not indicate that the claimed disability or symptoms 
may be associated with said event, injury, or disease.  Although 
the Veteran has alleged at his August 2010 hearing before the 
Board that his running and training in boots during service is 
the cause of his current foot pain, the most probative evidence 
of record shows that he did not suffer an event, injury, or 
disease affecting his feet in service.  Additionally, there is no 
competent evidence which associates his pes planus or plantar 
fasciitis with any established event, injury, or disease in 
service or with another service-connected disability.  In this 
regard, the Board noted the Veteran's pre-existing pes planus was 
not aggravated by service as shown by competent medical evidence.  
Therefore, no medical examination or opinion is warranted.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, because his pes planus was noted at 
entry to service, and he was not diagnosed with plantar fasciitis 
during service.  Additionally, service connection cannot be 
granted on the basis of continuity of symptomatology, because the 
Veteran was not treated for plantar fasciitis for many years 
following service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for a bilateral foot disorder; it follows that the 
benefit of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for a bilateral foot disorder is denied.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims for service connection for a low back 
disorder, and for service connection for an anal disorder, to 
include hemorrhoids.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).




Analysis:  Service Connection for a Low Back Disorder

The Veteran's service treatment records show that his spine and 
other musculoskeletal system were found to be normal on clinical 
evaluation in a January 1993 Medical Examination.  In service in 
August 1997, the Veteran sought treatment for his back pain; a 
clinician found that an x-ray showed no significant abnormalities 
(NSA), and diagnosed the Veteran with lumbar pain.

At an April 1997 in-service Medical Examination, the Veteran's 
spine and other musculoskeletal system were again found to be 
normal on clinical evaluation.

The Veteran contends in his August 2004 claim that he has been 
having problems with his lower back.  In November 2004, the 
Veteran wrote that his lower back condition began in service.  He 
noted that "when I bend down [the lower back] catches and it is 
about 15 min[utes] before I can straighten up."  He also stated 
that his low back pain is sharp, and often starts when he sits up 
or drives.

The Veteran sought VA treatment for his low back pain in March 
2005.  He reported that he had been experiencing low back pain 
since service.  In September 2005, a VA clinician noted that the 
Veteran had undergone an x-ray in May 2005, which was showed 
normal results.  The VA clinician diagnosed the Veteran with 
chronic low back pain of muscular origin.

In his October 2005 notice of disagreement, the Veteran reported 
that "my lower back pain is neverending and is getting more and 
more severe."

A VA clinician again diagnosed the Veteran with chronic low back 
pain, muscular in nature, in March 2006.  The VA clinician wrote 
that "I almost spent 20 minutes explaining to [the Veteran] the 
back pain and the myofascial pain.  We reviewed the x-rays.  The 
disk spaces are well maintained.  Neural foramen are wide and 
there is no evidence of spondylolisthesis.  The patient is 
frustrated, if everything is fine, why does he continue to have 
the back pain.  I explained to him about muscle pain and how it 
works.  I told him he needs to lose some weight.  He needs to 
[start] strengthening his abdominal and back muscles.  First he 
has to start with a stretching program and stretch on a regular 
basis to help the muscle pain."

In September 2006, a VA clinician noted that the Veteran was 
complaining of occasional back pain, with no trauma or other 
constitutional symptoms.  The clinician noted that an x-ray of 
the Veteran's lumbosacral spine was normal.  He diagnosed the 
Veteran with muscle pains and obesity, and noted that there was 
no clear etiology, but that the Veteran probably had a somatoform 
pain disorder (feeling pain without a physical cause).  The VA 
clinician advised using a muscle relaxer, stretching, and losing 
weight.

A VA clinician in January 2007 found that the Veteran had no 
evidence of spondylolisthesis on x-ray, normal and non-antalgic 
gait, range of motion of his back within normal limits, and no 
back spasms or tenderness.  He diagnosed the Veteran with low 
back pain, likely muscular in nature.

In March 2007, a VA clinician noted that the Veteran reported 
that he had injured his back in the military, but could not 
identify a specific injury.

In January 2008, a VA clinician diagnosed the Veteran with 
chronic low back pain.  He noted that the Veteran's last x-rays 
of his back were essentially normal.

A VA clinician administered a Magnetic Resonance Imaging (MRI) 
test of the Veteran's lumbar spine in February 2008.  He 
diagnosed the Veteran with epidural lipomatosis (a hereditary 
condition consisting of multiple benign tumors composed of fatty 
tissue) which were compressing the thecal sac, and with mild 
facet joint arthropathy (degeneration) at L3-4, L4-5, and L5-S1.

At his August 2010 hearing before the Board, the Veteran reported 
that he injured his back in service between 1994 and 1995 
"through the strenuous combat training we did."  Id. at p. 3.  
He explained that this training included "humping up 
mountains...with packs and rifles....[as well as] water survival 
training...with the packs and the rifles, humping up the mountains 
[and] repelling."  Id. at p. 4.  The Veteran stated that he went 
to sick call for his back after the training, and was given 
Motrin and assigned to light duty.  Id. at pp. 4-5.  He states 
that he was diagnosed with a back strain at that time.  Id. at p. 
20.  The Veteran noted that he began seeking treatment for his 
back after service in 2000 or 2001, and that he has been seeing a 
doctor for his back condition "off and on" since 2005 or 2006.  
Id. at p. 8.  He said that the condition is now worse than 
before, and is frequently "unbearable."  Id. at p. 20.  The 
Veteran noted that he has had "CT [computed tomography] 
scans....[and] all kind[s] of tests and x-rays, and [the 
clinicians] always tell me that they can't find anything wrong, 
and I know something is there.  I'm not a medical doctor, but I 
know something's wrong with my back, because it hurts."  Id. at 
p. 21.  He reported that he has never been hospitalized because 
of his back pain, and that he treats it by using a hot pad and a 
transcutaneous electrical nerve stimulation (TENS) unit, and by 
having his little nieces and nephews walk on his back.  Id. at 
pp. 21, 26-27.  The Veteran also stated that he has not had any 
post-service injuries to his back.  Id. at pp. 27-28.  He noted 
that he has applied for numerous jobs which are less strenuous 
than construction, but that he has not been hired for any of 
them.  Id. at pp. 29-30.

The Board is cognizant that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted when there is no diagnosed or identifiable underlying 
malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  However, in this case, the VA clinician's February 
2008 diagnosis of mild facet joint arthropathy (degeneration) at 
L3-4, L4-5, and L5-S1 demonstrates that the Veteran has been 
diagnosed by a disorder other than mere pain.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, § 
3.316, and § 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service or 
triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

A medical opinion is required in this case.  The information and 
evidence of record contains competent medical evidence of a 
disability-the mild facet joint arthropathy (degeneration) at 
L3-4, L4-5, and L5-S1 which a VA clinician found based on MRI 
testing in February 2008.  Additionally, the information and 
evidence of record establishes that the Veteran was treated for 
back pain in service in August 1997, and indicates that the 
claimed disability may be associated with the established event 
in service because the Veteran has stated that his back pain has 
been continuous since service.

On remand, the AOJ should provide an opinion as to whether it is 
at least as likely as not that the Veteran's claimed low back 
disorder, to include mild facet joint arthropathy (degeneration) 
at L3-4, L4-5, and L5-S1, was caused or aggravated by his time in 
service.  The examiner should review the Veteran's claims file, 
and note this review in the report.  The examiner should also 
review the summary of the Veteran's in-service and post-service 
low back treatment provided above.  The examiner should provide a 
rationale for all opinion(s).  If the examiner is unable to 
provide an opinion, he should state the reason(s) why.

Analysis:  Service Connection for an Anal Disorder, to include 
Hemorrhoids

The Veteran's service treatment records show that his anus and 
rectum were normal on clinical evaluation in January 1993.  His 
anus and rectum were again found to be normal on clinical 
evaluation in April 1997.  In September 1997, during service, the 
Veteran sought treatment for "anal itch."  The clinician 
diagnosed him with probable pruritus ani (anal skin irritation).  
In-service clinicians subsequently diagnosed the Veteran with 
pruritus ani twice more in September 1997, and three times in 
October 1997.  In October 1997, an in-service clinician also 
diagnosed the Veteran with idiopathic (of unknown cause) 
proctitis and irritable bowel syndrome (IBS).  Also in October 
1997, an in-service clinician found that the Veteran did not have 
hemorrhoids.

The Veteran contends in his August 2004 claim that "I have been 
having medical problems [with my hemorrhoids] (anal problems)."  
In a November 2004 letter, the Veteran noted that "I always have 
problems with [hemorrhoids] and anal itching."

A private physician, R.D. Lightfoot, M.D., diagnosed the Veteran 
with mild internal hemorrhoids and a probable anal fissure in 
August 2004.

In his October 2005 notice of disagreement, the Veteran wrote 
that he has constant problems with his hemorrhoids for days at a 
time.

At his August 2010 hearing before the Board, the Veteran stated 
that he was treated in service for a condition like hemorrhoids, 
and the in-service clinician "gave me a name for it, and I can't 
even pronounce it [presumably, pruritus ani]."  Id. at p. 15.  
The Veteran noted that he was put on light duty "quite a few 
times...when [the symptoms would] flare up."  Id. at p. 16.  He 
also stated that he did not have the problem before entering 
service, and that he thought the symptoms could have been caused 
by "always sitting on something hard or hard ground or cement" 
while in service.  Id. at pp. 36-38.  The Veteran reported that 
he began complaining of hemorrhoids after service in 2002 or 
2003, and he is still receiving treatment for that condition.  
Id. at pp. 17-18.

A medical opinion is required in this case.  The information and 
evidence of record contains competent medical evidence of a 
disability, namely, the mild internal hemorrhoids and probable 
anal fissure which Dr. Lightfoot diagnosed during the pendency of 
the claim in August 2004.  Additionally, the information and 
evidence of record establishes that the Veteran was treated for 
anal skin irritation in service in September and October 1997, 
and indicates that the claimed disability may be associated with 
the established event in service because the Veteran has stated 
that his symptoms have been continuous since service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination of his claimed low back disorder, 
to include mild facet joint arthropathy 
(degeneration) at L3-4, L4-5, and L5-S1.  All 
indicated tests and studies should be 
undertaken.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history.  The examiner must 
indicate whether such review was 
accomplished.  The examiner should also 
review the summary of the Veteran's in-
service and post-service back treatment 
provided above.

The VA examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's claimed low back disorder, 
to include mild facet joint arthropathy 
(degeneration) at L3-4, L4-5, and L5-S1, was 
caused or aggravated by his time in service.  
The examiner should provide a rationale for 
all opinion(s).  If the examiner is unable to 
provide an opinion, he should state the 
reason(s) why.

2.  Schedule the Veteran for a VA rectal 
examination of his anal disorder, to include 
hemorrhoids and a probable anal fissure.  All 
indicated tests and studies should be 
undertaken.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history.  The examiner must 
indicate whether such review was 
accomplished.  The examiner should also 
review the summary of the Veteran's in-
service and post-service treatment provided 
above.

The VA examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's claimed anal disorder, to 
include hemorrhoids and a probable anal 
fissure, was caused or aggravated by his time 
in service.  The examiner should provide a 
rationale for all opinion(s).  If the 
examiner is unable to provide an opinion, he 
should state the reason(s) why.

3.  After completion of the above, the AOJ 
should readjudicate the claims.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


